Title: To James Madison from William Jones, 22 April 1802 (Abstract)
From: Jones, William
To: Madison, James


22 April 1802, Philadelphia. Writes on behalf of some of his mercantile friends of Philadelphia who wish to recommend Isaac Cushing, “a citizen of the United States and resident merchant and partner in a very respectable House in Marseilles,” for the office of commercial agent at that city. Notes that because Cathalan is a French citizen, his “holding of the office of a foreign Consulate … is incompatible with the regulations of french Government.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Cushing”). 2 pp.; docketed by Jefferson.



   
   JM also received a letter recommending Cushing from Lucas Elmendorf, 28 Apr. 1802 (ibid.; 1 p.). Cushing was “a Native of Massachusets related to Judge Cushing’s family at S[c]ituate,” who was a partner in the firm Samadet & Cushing located at Marseilles (John Codman to William Eustis, 15 Apr. 1802 [ibid.]).


